—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Dutchess County (Pagones, J.), dated March 23, 1999, as granted the motion of the defendants Meadows Plaza Development Corp. and Great Atlantic & Pacific Tea Company for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the motion of . the defendants Meadows Plaza Development Corp. and Great Atlantic & Pacific Tea Company for summary judgment dismissing the complaint insofar as asserted against them. Considering all of the facts and circumstances of the instant case, “including the width, depth, elevation, irregularity and *651appearance of the defect along with the 'time, place and circumstance’ of the injury”, the Supreme Court correctly determined that the defect complained of by the plaintiffs was trivial as a matter of law (Trincere v County of Suffolk, 90 NY2d 976, 978, quoting Caldwell v Village of Is. Park, 304 NY 268, 274; see, Riser v New York City Hous. Auth., 260 AD2d 564; Marinaccio v LeChambord Rest., 246 AD2d 514). O’Brien, J. P., S. Miller, Friedmann and Smith, JJ., concur.